DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, 11-13, 15-18, 21 and 22  are pending.
Withdrawal of Objections and/or Rejections
The response and amendment filed 8/31/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1 and 3-13 and the exogenous added ingredient of a lactylate compound in accordance with Formula I and Gram-negative bacteria as the inoculant in the reply filed on 2/22/2021 is again acknowledged.  
In the last office action examination was extended to the exogenous ingredient being a glycerol ester in accordance with Formula 2. Claims 7 and 8 were  rejoined.
Therefore, the following specie combinations were examined:
A combination  of a Gram-negative bacteria and a glycerol ester or a lactylate.
A combination of yeasts selected from the group consisting of the genera Brettanomyces, Candida, Dekkera and Pichia and a glycerol ester or a lactylate. 
Applicant has canceled the species of molds and yeasts in claims 1 and 11. The specie  where the antibacterial agent is a glycerol ester has also been canceled. This cancelation of a glycerol ester pertains to the specie of claims 1 and 11 and claims 7 and 8.
Claims 15-18, 21 and 22  stand withdrawn.
Claims 1, 4-6 and 11-13 are under examination. The only species under examination are Gram negative bacteria as the production strain and a lactylate of Formula 1 being the antibacterial agent.
Claim Interpretation
The claims are given their broadest reasonable interpretation consistent with the specification (MPEP 2111).
Claim 1 is drawn to a fermentation medium comprising an inoculant comprising an inoculant comprising a culture of one or more production strains of Gram-negative bacteria (elected specie), and  a lactylate of Formula 1 as an exogenous an added ingredient where the lactylate is present in an amount between 0.25 and 0.5 wt.% based on the total weight of the fermentation medium.
 The composition also contains a substrate for microbial growth that comprises one or more carbohydrates fermentable by the microorganisms of the inoculant. 
Claim 13 is drawn to an inoculant of comprising a culture of one or more production strains of Gram-negative bacteria (elected specie) and a lactylate of Formula 1  as an exogenous added ingredient where the lactylate is present in an amount between 0.25 and 0.5 wt.% based on the total weight of the fermentation medium.

The Gram-negative bacteria in the inoculant is interpreted to be viable because the  composition is for fermentation of the production strain of Gram-negative bacteria and contains a substrate for the growth of the Gram-negative bacteria  of the inoculant.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected because it depends from a claim 3 which is a canceled claim. Therefore, the meets and bound of the claim are unclear.
Claims 5 and 6 are dependent claims that do not overcome the rejected claim from which they depend.
For the purposes of compact prosecution. Claim 4 will be treated as if it depends from claim 1.

Claims 1, 4-6 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the fermentation composition of claims 1, 4-6, 11 and 12  and the inoculant of claim 13 where the inoculant contains E. coli  bacteria as the production strain and the following: tetradecanoyl lactylate (C-14 lactylate), a mixture of C10/C12 lactylates or  a mixture of C12/C14 lactylates each at a concentration of 0.05 wt. % based on the total weight of the medium, does not reasonably provide enablement for the fermentation composition of claims 1, 4-6 and 11 and 12 and the inoculant of claim 13 where the inoculant contains any Gram-negative bacteria and a lactylate of Formula 1  present in an amount in a range of 0.025 to 0.5 weight % based on the total weight of the fermentation medium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount ofexperimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 
1As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands', 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors that are enumerated supra.  
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833,839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands" factors are relevant to the instant fact situation for the following reasons:1) The nature of the invention and 2) the breadth of the claims
Independent claims 1 and 13 are summarized and given their broadest reasonable interpretation supra.   
Thus, the claims taken together with the specification imply that Applicant is claiming that one of skill in the art can provide an inoculant of any Gram-negative bacteria  or a fermentation composition comprising an inoculant of any Gram-negative bacteria  and any lactylate of Formula 1 present in an amount in a range between  0.025 to 0.5 weight % based on the total weight of the fermentation medium as an exogenous added ingredient at any concentrations where the Gram-negative bacteria  will remain viable.
3) the state of the art, 4) unpredictability of the art and 5) the relative skill of those in the art
The relative skill of those in the art is high, generally that of a B.S. microbiologist.
That factor is outweighed however by the unpredictalbe nature of the art. 
Kremer et al. (US 2009/037269) teach an antibacterial composition based on fatty acid ester of a hydroxycarboxylic acid (lactylates) in combination with polylysine and/or protamine for use against Gram-negative bacteria (abstract; page 1, lines 1-23; and page 4, line 34 to page 5, line 26).
Kremer et al. teach that the lactylate in combination with polylysine and/or protamine have a synergistic effect against Gram negative bacteria including E. coli, Salmonella spp., Pseudomonas spp. and Campylobacter spp. (page 6, line 29 to page 7, line 2).
The disclosed composition can be used in food, drink, disinfectant and animal feed, for example (page 7, lines 4-19). The lactylate can be used in an amount of up to 1% by weight of the product, preferably from 0.0001 % to 1 %, or even from 0.0001
% to 0.1 % and most preferably from 0.0001 % to 0.01 %. (page 7, line 35 to page 8, line 2). The composition contains 0.0001 wt.% up to 45wt.%, more preferably 10 from 1 to 40 wt.%, and most preferably from 5 to 35 wt.% of fatty acid ester (page 9, lines 9-10).
The following experimental data with regard to relative growth rate was obtained with regard to lactylates against some Gram-negative bacteria:

    PNG
    media_image1.png
    655
    1099
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    1104
    media_image2.png
    Greyscale

As can be seen lactylate in a concentration as low as 0.009% is effective to inhibit the growth of Gram-negative bacteria.
There is no way for one skill in the art to know, a priori, combine any possible  lactylate of Formula 1 present in an amount in a range between  0.025 to 0.5 weight % based on the total weight of the fermentation medium with Gram-negative bacteria  such that an inoculant and a fermentation medium containing said inoculant can be formed with viable Gram-negative bacteria  with a reasonable expectation of results. Thus, the state of the prior art does not support the broad scope of the above claims.
6)  the amount of direction and guidance provided and 7) the presence and absence of working examples
The specification provides examples of various lactylates and glycerol esters at disclosed concentrations that inhbit Gram-negative and Gram-positive bacteria. 
In Example 1, a pure culture of E. coli was compared to a culture of E.coli and a Clostridium  contaminant  which was compared to E. coli and the Clostridium contaminant with the addition of tetradecanoyl lactylate (C-14 lactylate) at 0.05 wt. %. It can be seen from Table 1 that the addition of the lactylate restored the E. coli despite the presence of the contaminating Clostridium.
Example 2, mixtures of lactylates was used in an experiment similar to Example 1. It was found that the mixture of both C10-lacylate and C12 lactylate or C12 lactylate and C14-lacylate were effective to restored the E. coli despite the presence of the contaminating Clostridium. The lactylates were present at 0.05 wt. %.
In Example 3 various lactylates,  glycerol esters and fatty acid esters were tested for activity Table 3 shows the MIC values of these compounds against C. perfringens, a Gram positive bacteria. 
In Example 4, the antimicrobial properties of some lactylates and C8-glycerol mono-di-esters were tested against various Gram-negative and Gram-positive bacteria. The legend of Table 4 states that the concentration range tested was 0 to 0.01% of the antibacterial. The data in Table 4 shows that the C10/C12 and C12/C14 lactylates were effective against Gram positive bacteria but not Gram-negative bacteria. C18-lactaylte had no effect on either Gram-negative or  Gram-positive. However, it unknown what the actual concentrations used to generate the data in Table 4 were because the legend says that the lactylates and glycerol esters were present in  a range of 0 to 0.01 wt. %. Therefore, the ordinary artisan  cannot draw a conclusion from the data regarding  what concentration of lactylate is responsible  for the inhibitory/non-inhibitory results especially considering the disclosure of Kremer teaching that lactylates in a concentration as low as 0009% will inhibits Gram-negative bacteria.
Table 5 shows the activity of various lactylates and C8 glycerol esters at a concentration range of 0 to 1% of the antibacterial compound. Gram positive bacteria were found to be inhibited by the lactylates. Again, the ordinary artisan  cannot draw a conclusion from the data regarding  what concentration of lactylate is responsible  for the inhibitory/non-inhibitory results especially considering the disclosure of Kremer teaching that lactylates in a concentration as low as 0009% will inhibits Gram-negative bacteria.
Example 5 pertains to results with S. cerevisiae which is not the subject of this rejection.
There is no data supporting what concentration of a lactylate  would be effective to provide for a viable Gram negative inoculant such that the data is able to overcome the disclosure by Kremer et al. that lactylates  are inhibitory to Gram-negative bacteria.
Therefore, from the data presented in the specification for Gram negative bacteria, it can only be reasonably concluded that tetradecanoyl lactylate (C-14 lactylate), a mixture of C10/C12 and a mixture of C12/C14 lactylates all at 0.05 wt. % would be effective to provide an inoculant of viable E. coli.
8)  The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that one skilled in the art could predictably employ any Gram negative bacteria  with lactylates of Formula 1 present in an amount in a range of 0.025 to 0.5 weight % based on the total weight of the fermentation medium such that the Gram negative bacteria  remain viable as inferred in the claims and contemplated by the specification.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).	To practice the invention of the instant claims requires undue experimentation due to unpredictability of the claimed Gram negative bacteria  to remain viable in the presence of a lactylate of formula 1 present in an amount in a range of 0.025 to 0.5 weight % based on the total weight of the fermentation medium and the lack of direction from Applicants regarding the same. The amount of experimentation required in order to produce an inoculant containing Gram negative bacteria  or a fermentation medium thereof where the Gram negative bacteria are in a viable state is extremely large and the methodology of producing such a composition would require inventive effort and extensive experimental burden in light of Kremer et al. and the lack of data in the instant specification that demonstrates unpredictability  of concentrations of lactylates of formula 1 present in an amount in a range of 0.025 to 0.5 weight % based on the total weight of the fermentation medium that provide for inoculants of viable Gram negative bacteria.
In light of the above discussion, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success. 

Response to Arguments
Applicant argues that the application provides sufficient disclosure for the concentration ranges wherein an antibacterial agent achieves selective inhibition regarding Gram negative-bacteria, molds and yeasts. Applicant asserts that there are numerous Examples that demonstrate the effectiveness of the presently claimed subject matter.
Applicant puts forth that neither Kremer nor Otto describe or suggest the selective inhibition of Gram-positive bacteria when culturing Gram-negative bacteria with lactylates at the claimed concentration ranges. Applicant cites Example 4 and asserts that the example demonstrates the selective inhibitory effect of a mixture of several lactylates in a biosensor C culture system. The results are summarized in Tables 4 and 5. Applicant asserts that all tested lactylates effectively inhibited all tested Gram-positive bacteria without affecting the Gram-negative bacteria. From this the skilled artisan would understand from this data coupled with the supporting description that the selective inhibition by lactylates of formula 1 can be achieved at a concentration of 0.025 to 0.5 wt.% as disclosed by the application.
Examiner Response
Applicant arguments have been considered but they are not persuasive.
Kremer shows that C8, C10, C12 and C14 lactylates in a concentration as low as 0.009% are inhibitory to various Gram-negative  bacteria. The claimed range of 0.25 to 0.5 wt.% is above this value. From this, the ordinary artisan would reasonably conclude that more lactylate would be even more inhibitory to the bacteria. It is noted that Otto is not cited in the present rejection.
The results of Example 4 at Table 4 and 5 show that the concentration range of the lactylates is from 0 to 0.1% (Table 4) and 0 to 1% (Table 5). No single concentrations of the lactylate are provided that show selective inhibition of Gram-positive bacteria while sparing Gram-negative bacteria. That is, the ordinary artisan cannot not divine what concentrations from 0 to 0.1% (Table 4) and 0 to 1% (Table 5) were actually effective to achieve selective inhibition because the data in Tables 4 and 5 is only a range of unknown concentrations. Thus, there is unpredictability especially considering the disclosure of Kremer teaching that lactylates in a concentration as low as 0009% will inhibits Gram-negative bacteria. 
The only data that provides the ordinary artisan with  guidance to preserve viable Gram-negative bacteria while inhibiting/killing Gram positive bacteria is in Examples 1 and 2. Example 1 shows a pure culture of E. coli was compared to a culture of E.coli and a Clostridium  contaminant  which was compared to E. coli and the Clostridium contaminant with the addition of tetradecanoyl lactylate (C-14 lactylate) at 0.05 wt. %. It can be seen from Table 1 that the addition of the lactylate restored the E. coli despite the presence of the contaminating Clostridium.
In Example 2, mixtures of lactylates were used in an experiment similar to Example 1. It was found that the mixture of both C10-lacylate and C12 lactylate or C12 lactylate and C14-lacylate were effective to restored the E. coli despite the presence of the contaminating Clostridium. The lactylates were present at 0.05 wt. %. These are single concentrations (0.5%) with specific lactylates and only E.coli that are effective to maintain E. coli in a viable state while inhibiting/killing Gram-positive bacteria. The data in Tables 4 and 5 only resents a range of concentrations. The ordinary artisan cannot tell from this range what concentrations of the claimed lactylates were actually effective to maintain other Gram-negative bacteria besides E. coli while inhibiting/killing Gram-positive bacteria in light of  the disclosure of Kremer teaching that lactylates in a concentration as low as 0009% will inhibit Gram-negative bacteria.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN M HANLEY/Primary Examiner, Art Unit 1653